DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are presented for examination.
Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810401697.1, filed on 4/28/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020, 3/26/2021, 1/05/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Internet Communication Authorization
The examiner recommends filling a written authorization for internet communication in response to the present action. Doing so permits the USPTO to communicate with applicant using internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1, 5 & 10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are generally narrative and indefinite and they appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For instance, in claims 1, 5 and 10 the limitation “receiving a first request message sent by first edge device in at least one tenant network edge device” is indefinite. The limitation is stating that it receives a request sent by first edge device in the same edge device. Then it goes on to claim a first identifier (another identifier) corresponding to the 1st edge device based on port information of a port connected to the first network edge device. 
Similarly, in claim 5, the preamble limitation “a network access apparatus for an edge router, the edge router being in communication connection with a cloud gateway”, it directed to an apparatus for edge router not the same as the edge router itself and then the rest of the claim focuses on the edge router itself. It is unclear which device the claim is trying to claim? 
The limitations are not positively recited and are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Using such broad language to describe essential features of the claimed invention renders the claims so extensive in scope as to render the claims indefinite as to enable the ability of one skilled in the art to establish a singular interpretation of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 11 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Smith et al (US pub, 2008/0240100 A1).
Referring to claim 1,10 Smith teaches a network access method for an edge router (Fig. 1, the edge router being a specialized router residing at the edge or boundary of network) being in communication connection with a cloud gateway and at least one tenant network edge device (see [abs], Fig. 1, see L3 satellite in connected to cloud gateway routers 130a b c) with cloud 140 and at least one network device and one tenant network edge device, i.e. host terminals on either ends of the network), the method comprising:
receiving a first request message sent by a first tenant network edge device in the at least one tenant network edge device (see paragraph [011], L3 Satellite 120 receives one or more data packets to a predetermined port from a terminal 110A….destined for routers 130 a b or c )
acquiring a first request identifier corresponding to the first tenant network edge device based on port information of a port connected to the first tenant network edge device, the first request identifier being used to identify the first tenant network edge device  (see paragraphs [011], [012], [014], acquiring VLAN tag or VLAN ID corresponding to the first network device based on port information of a connected port and VLAN id is used to identify the first network device – Fig 2. Item 230);
adding the first request identifier to the first request message to generate a processed first request message (see paragraph [017], tag packet with VLAN ID to generate a processed message, i.e. packet with added VLAN ID – Fig. 2, item 240): and
forwarding the processed first request message to the cloud gateway (see paragraph [030], [031], processed packet with tagged VLAN ID is forward to the cloud router 130 by performing route lookup), based on a stored routing table [032], stored ARP table is updated).
Referring to claims 2 & 11 Smith teaches the method according to claim 1, wherein the method further comprises:
receiving a first response message sent by the cloud gateway in response to the first request message, wherein the first response message comprises a first response identifier (see paragraph [035], receiving a response message from cloud router 130C and vlan id is used to identify network edge device, i.e. the host terminal where that packet is directed to), and the first response identifier is used to identify the first tenant network edge device;
removing the first response identifier for the first response message to generate a processed first response message (see paragraph [035], L3 Satellite 120 is configured …to remove the VLAN ID associated with the received data packet): and
forwarding the processed first response message to the first tenant network edge device, based on the port information (see paragraph [035], forward the received data packet without the VLAN ID to the host terminal 110A via the predetermined port).
Referring to claim 5, Smith teaches a network access apparatus for an edge router, the edge router being in communication connection with a cloud gateway and at least one tenant network edge device (see [abs], Fig. 1, see L3 satellite in connected to cloud gateway routers 130a b c) with cloud 140 and at least one network device and one tenant network edge device, i.e. host terminals on either ends of the network), the apparatus comprising:
at least one processor (see paragraph [037], processor): and a memory storing instructions ([047])wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations the operations comprising:
receiving a first request message sent by a first tenant network edge device in the at least one tenant network edge device (see paragraph [011], L3 Satellite 120 receives one or more data packets to a predetermined port from a terminal 110A….destined for router 130); 
acquiring a first request identifier corresponding to the first tenant network edge device based on port information of a port connected to the first tenant network edge device, the first request identifier being used to identify the first tenant network edge device;
adding the first request identifier to the first request message to generate a processed first request message (see paragraph [017], tag packet with VLAN ID to generate a processed message, i.e. packet with added VLAN ID – Fig. 2, item 240); and
forwarding the processed first request message to the cloud gateway, based on a stored routing table (see paragraph [035], forward the received data packet without the VLAN ID to the host terminal 110A via the predetermined port).
Referring to claim 6, Smith teaches the apparatus according to claim 5, wherein the operations further comprise: 
receiving a first response message sent by the cloud gateway in response to the first request message, wherein the first response message comprises a first response identifier, and the first response identifier is used to identify the first tenant network edge device (see paragraph [035], receiving a response message from cloud router 130C and vlan id is used to identify network edge device, i.e. the host terminal where that packet is directed to);
removing the first response the first response identifier for the first response message to generate a processed first response message (see paragraph [035], L3 Satellite 120 is configured …to remove the VLAN TAG/ID associated with the received data packet); and
forwarding the processed first response message to the first tenant network edge device, based on the port information (see paragraph [035], forward the received data packet without the VLAN ID to the host terminal 110A via the predetermined port).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Leung (US pub, 2003/0165121).
Referring to claim 3, Smith teaches edge router, the first and second edge network device and cloud gateways and receives the first identifier but smith expressly lacks access switch in communication with second network edge device and adding a second identifier to the message.
However, Leung teaches a gateway that adds two identifier IP and port to the payload (see figure 4, item along with adding private IP address to the payload of a message). Furthermore, Leung teaches wherein the edge router is in communication connection with an access switch, and the access switch is in communication connection with a second tenant network edge device of the at least one tenant network edge device (fig. 4, item 400, gateway device), and the method further comprises: receiving an intermediate message sent by the access switch, wherein the intermediate message comprises a second tenant identifier and a second request message received by the access switch from the second tenant network edge device, and the second tenant identifier is used to identify the second tenant network edge device (see paragraph [031], receiving message with NAI and IP address from the second edge network device); Leung teaches acquiring a second request identifier corresponding to the second tenant network edge device based on the second tenant identifier ([015], [016], [023], acquiring a Private IP address corresponding to the second tenant network edge device based on the identifier); Leung teaches adding the second request identifier to the intermediate message, and removing the second tenant identifier, in generate a processed intermediate message (see paragraph [037]); and forwarding the processed intermediate message to the cloud gateway based on the routing table (see paragraph [018], forwarding the processed message based on translation table).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Smiths cloud network to include a secondary device such a gateway or switch taught by Leung to include secondary identifier onto a networking packet to further identify and edge networking devices within the network performing network address translation (NAT) in order to efficiently scale networking edge devices as each router in the chassis may be configured to interact with and handle its own interfaces to realize cloud communication. 
Referring to claim 4, The method according to claim 3, wherein the method further comprises:
receiving a second response message sent by the cloud gateway in response to the second request message, wherein the second response message comprises a second response identifier (see paragraph [031], receiving second message with NAI and IP address from the second edge network device), and the second response identifier is used to identify the second tenant network edge device (see paragraph [031], receiving message with NAI and IP address from the second edge network device); acquiring the second tenant identifier corresponding to the second tenant network edge device based on the second response identifier ([015], [016], [023], acquiring a Private IP address corresponding to the second tenant network edge device based on the identifier); removing the second response identifier for the second response message, and adding the second tenant identifier, to generate a processed second response message (see paragraph [037]); and
forwarding the processed second response message to the access switch, based on the routing table (see paragraph [018], forwarding the processed message based on translation table).
Referring to claim 7, is rejected for reasons and rationales similar to claim 3 above.
Referring to claim 8, is rejected for reasons and rationales similar to claim 4 above.
Referring to claim 12, is rejected for reasons and rationales similar to claim 3 above.
Referring to claim 13 is rejected for reasons and rationales similar to claim 4 above                                                                                                                                                                                          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454